DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluorescent substance” (see claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Ivanova et al. (US Pub. No. 2020/0241190 A1) discloses a light source apparatus (i.e. lighting device; Figure 2, element 16) comprising a wavelength conversion device (i.e. HLD rod; page 1, paragraph 0005, lines 3-5) that includes two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) serially coupled in a first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), the wavelength conversion device (i.e. HLD rod) having a configuration in which the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) generate respective converted lights having wavelengths different from each other to generate two or more converted lights (page 2, paragraph 0007, lines 11-13), wherein the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) each include a first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) and a second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) that are formed in a direction parallel to the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), and a light entering surface (i.e. bottom surface of elements 7, 9 and 11 in Figure 2) that is formed in a second direction (i.e. direction perpendicular to the first direction) different from the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2) and which an excitation light (i.e. light emitted by elements 8, 10 and 12 in Figure 2) for generating the converted light enters (clearly illustrated in Figure 2), any two adjacent wavelength conversion units (Figure 2, elements 7, 9 and 11) of the two or more wavelength conversion units are coupled to each other with the first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) of one and the second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) of the other being opposed to each other (clearly illustrated in Figure 2).  However, Ivanova et al. and the prior art of record neither shows nor suggests a light source apparatus wherein the first end surface of one wavelength conversion unit positioned at one end of the wavelength conversion device of the two or more wavelength conversion units is configured to be a light extraction surface from which the two or more converted lights are extracted out of the excitation light and the two or more converted lights. 
Regarding claim 14, Chen (US Patent No. 9,482,937 B2) discloses a projector (Figure 1, element 200) comprising: a light source apparatus (Figure 1, element 100); and an optical modulator (Figure 1, element 210) that modulates an illumination light (Figure 1, element 80) generated on a basis of a light from the light source (Figure 1, element 100) apparatus to generate a projection image (i.e. image beam; Figure 1, element 90).  Also, Ivanova et al. (US Pub. No. 2020/0241190 A1) discloses a light source apparatus (i.e. lighting device; Figure 2, element 16) includes a wavelength conversion device (i.e. HLD rod; page 1, paragraph 0005, lines 3-5) that includes two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) serially coupled in a first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), the wavelength conversion device (i.e. HLD rod) having a configuration in which the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) generate respective converted lights having wavelengths different from each other to generate two or more converted lights (page 2, paragraph 0007, lines 11-13), wherein the two or more wavelength conversion units (Figure 2, elements 7, 9 and 11) each include a first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) and a second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) that are formed in a direction parallel to the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2), and a light entering surface (i.e. bottom surface of elements 7, 9 and 11 in Figure 2) that is formed in a second direction (i.e. direction perpendicular to the first direction) different from the first direction (i.e. direction parallel to the light entering in elements 7, 9, and 11 in Figure 2) and which an excitation light (i.e. light emitted by elements 8, 10 and 12 in Figure 2) for generating the converted light enters (clearly illustrated in Figure 2), any two adjacent wavelength conversion units (Figure 2, elements 7, 9 and 11) of the two or more wavelength conversion units are coupled to each other with the first end surface (i.e. left side of elements 7, 9 and 11 [respectively]) of one and the second end surface (i.e. right side of elements 7, 9 and 11 [respectively]) of the other being opposed to each other (clearly illustrated in Figure 2).  However, Ivanova et al. and the prior art of record neither shows nor suggests a projector wherein the first end surface of one wavelength conversion unit positioned at one end of the wavelength conversion device of the two or more wavelength conversion units is configured to be a light extraction surface from which the two or more converted lights are extracted out of the excitation light and the two or more converted lights. 
Regarding claims 2-13, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peeters et al. (US Pub. No. 2018/0363858 A1) discloses a lighting device comprising a first luminescent concentrator further using a second luminescent material of another composition alongside the first luminescent concentrator (especially no optical contact and/or optically separated using a dichroic mirror). Especially, this second material has an absorption band overlapping with the emission band of the first material. As a consequence a significant part of the light generated by the first luminescent material will be absorbed by the second material resulting in a high brightness white source with increased efficiency.
Rutherford (US Pub. No. 2007/0280622 A1) teaches a light guide including a material that is capable of emitting light of a second wavelength when illuminated with light of a first wavelength where the first wavelength is different from the second wavelength. The light guide further includes an exit face that has a first portion that is reflective at the second wavelength and a second portion that is transmissive at the second wavelength. When the light guide is illuminated with light of the first wavelength, the material converts at least a portion of the light of the first wavelength into light of the second wavelength. The majority of the light of the second wavelength that exits the second portion of the exit face is totally internally reflected by the light guide.
Rutherford et al. (US Pub. No. 2006/0227570 A1) shows an illumination system, such as might be used for illuminating a projection system, including at least a first source of incoherent light capable of generating light in a first wavelength range. The system also includes a body containing a fluorescent material that emits light in a second wavelength range, different from the first wavelength range, when illuminated by light in the first wavelength range. The body has an extraction area and at least some of the light at the second wavelength is internally reflected within the body to the extraction area.
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluorescent substance” (see claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
05/03/2022